Mr. Justice Beckwith delivered the opinion of the Court: When the act of February 16, 1857, entitled “ An act to regulate the practice in the thirteenth judicial circuit,” was passed, the counties of Kane, Boone, De Kalb and McHenry, constituted that circuit. At that time there was no court for the thirteenth judicial circuit, and no practice of that circuit, as such, to be regulated. There were, however, Circuit Courts for the several counties included in the circuit, and a practice in such courts. The act, therefore, must be construed as one to regulate the practice of the Circuit Courts of the counties of Kane, Boone, De Kalb and McHenry, the same as if those counties had been mentioned by name, instead of being designated by a general description including them. This is evident from the various provisions of the statute. By the first section the several Circuit Courts in the circuit are empowered, where judgments are rendered by default, to assess the damages without the intervention of a jury. The second section provides' that judgments may be entered in said courts (meaning the several courts of said counties) before the clerk in vacation. The other powers and duties devolved upon the courts and their officers, have reference to them as officers of the courts of such counties. The practice brought into existence by this act, was the practice of the courts for those counties. On the 16th February, 1861, an act was passed creating the 28th judicial circuit, and it provided that it should be composed of the counties of Kane and Dn Page. The act last mentioned does not, in terms, repeal the law regulating the practice theretofore existing in the county of Kane, and is not, necessarily, inconsistent with its provisions. The counties of Kane, Boone, De Kalb and McHenry, were large commercial counties and required greater facilities for the transaction of business than theretofore existed in them; and to meet this exigency the act of 1857 was passed. The act of 1861 was passed for the purpose of creating a new judicial circuit, but, was it intended thereby to deprive the Circuit Court of Kane county of any of the powers which it had before its passage ? To operate as a repeal of any of the powers of the Circuit Court of that county the act of 1861 should be so far inconsistent with their exercise as to render it evident that such was the intention of the legislature. The facilities for transacting business in that county should not be taken away by implication, unless it is so clear as to exclude the natural presumption that they were to remain unaffected. The object of the act of 1861, creating a new judicial circuit, was to increase the judicial force of the State, and we are unable to perceive anything in it from which it can be inferred that the intention of the legislature was to deprive the Circuit Court of Kane county of any of the facilities for transacting business theretofore enjoyed by it. The practical construction of these acts has been in accordance with these views, and after a long practice under it, many titles to property depend upon upholding such construction, and even if the question were a doubtful one, we should be inclined to sustain the construction which has been adopted in practice. Perceiving no error in the record, the judgment of the court below will be affirmed. Judgment affirmed.